` EX PARTE

53 , LMZ ~ULF

CAUSE NO. l6/547-A
'IN`THE`HONORABLE"

MICHEAL RALSTON "COURT'OF CRIMINAL APPEALS

_z»x»z%z»z»

"`AUSTIN) TEXAS`

APPLICANT'S REPLY TO STATE'S RESPONSE AND MEMORANDUM
FOR APPLICANT'S`APPLICATION FOR"WRIT'OF HABEAAS CORPUS
COMES NOW) MICHEAL RALSTON, "Applicant"i Pro-se and files this his REPLY
TO STATE'S RESPONSE AND MEMORANDUM FOR APPLICANT'S APPLICATION FOR WRIT OF
HABEAS CORPUS¢ Applicant respectfully requests this Honorable Court to take
these facts into consideration, as well as the other merits in Applicant's
application for habeas corpus. In support of this request Applicant shows
the following:

-I.
CONDITION OF CONFINEMENT

l. Applicant was arrested by Brown countv, made bond then later rearrested
by Brown county. the conditions of these two arrests, such as the open denial
'of Miranda and illegal search and seizure effectv both the Brown county and
tarrant County convictions. This shows that the issues addressed have a direct
bearing on Applicant' s condition of confinement due to Brown county making
this illegal arrest and volunterally surrendering Applicant to Tarrant County
under this illegal arrest.

2. Applicant has never been released from state custody at any point in
time as a result of this illegal arrest.

3; At no `time has Applicant recieved any notice from Brown County showing
successfulv completion of the 5 year sentence, formal or otherwise, showing
that Brown county has never formally discharged the conviction as completed.
4. The `reason` for`restraint or confinement is not limited to the conviction
at and' or 'even a conviction to began`with; Habeas relief is available for
anyone' in anyway restrained of his liberty. See, Gibson v. State, 921 S.W.Zd
747) 753 (Tex.app.#El Paso, 1996, writ denied)(Holding: article ll.Ol descr-
ribes “the 'writ as"a remedy to be used when 'any person', not just a person
accused or convicted of a crime, is restrained in his liberty").

5. Applicant now shows he has clearly shown his burden of proof of his restr-
'aint with verification of conviction and confinement with the "Offender Info-
ltmation Details" exhibit €H§ &E§IE d :YM the state in their reply.

6. this shows 1aqu ‘q‘=l'éaf_- C§WF'P§E.;A M;EZIE§ment regarding Applicant' s condition

FEB 05 2015

ADSBACOSYQ, Cl@m Page l tARR]

of confinement’ is moot due to his confinement is not required to come from
the conviction lchallenged. Just the fact he has never left confinement since
this arrest and conviction are enough to overrule this point.

II.
INNEFFECTIVE ASSISTANCE OF COUNSEL.

7. This matter will be addressed in response to affidavit and response filed
filed by defense attorney Ken Gordon.

III.
MIRANDA

8. Applicant now argues that the states shows that Miranda should not be
considered for first time on habeas corpus. Instead the_state claims Applicant'
should have addressed this issue on appeal. n

9. Applicant now shows that Applicant was not permitted to file an appeal
in this case 'due to plea deal. In addition record will show applicant was
onlyv informed he could not appeal. At no time was he notified this could
not be addressed ata later time, even after Defense attorney was made aware
of the ldenial of Miranda. compound this with the fact that Brown county has
no 'law dlibrary' for' inamtes shows -that Applicant had no means to research
this matter on his own. Then neither the trial judge nor trial counsel advised
applicant of this‘ or _any other rights beyond right to appeal being lost as
a result of plea.deal. n

lO. Applicant shows state claim that Miranda shoulanot`be addressed. Appli-
cant now¢ assert that the law does not say it can not be addressed. Factor
in again Brown county's lack of law library for research and lack of notifi-
cation of this denial by both trial counsel and trial judge should show cause
to qualify as` substantial reason to allow the matters of denail of miranda

to be addressed, expecially since it was openly admitted by the arresting
'officers on record.

ll. denail of any constitutionally protected rights, such as miranda, speedy
trial, double jeopardy and suffient evidence, without proper notification
and understanding of the consequences is an absolute miscarriage of justice.
Had applicant be informed of all of the rights that would be lost beyond
solely the right to appeal, applicant never would have agreed to the deal.

IV.
PROTECTION FROM ILLEGAL SEARCH AD SEIZURE

ll. The state did not contest this claim.

Page 2 [ARR]

V.
PROTECTION FROM DOUBLE JEOPARDY
12. The state did not contest this claim.

VI.
RULES OF EVIDENCE' RULE 901

13. the State did not contest this claim.

VII.
SPEEDY TRIAL

14. The state did not contest this claim.
Conclusion

15. When one takes the time to look and see that the states claims here truly

havev no bearing on Applicant's confinement and their request to deny the

issue of miranda that Applicant was not advised he should not be able to

vhear later would amount lto complete disregard of justice. This would mean

that people's constitutionally~ protected rights mean nothing because they

are being manipulated into signing away rights they were never made aware
that they were signing ,away. If this is allowed to happen then it is the

same as telling the people that both the U.S. constitution and state constit-

ution mean nothing and the state_can ignore each of those as they see fit.

Respectfully Submitted/

  

Micheal Rals on\“\\

l vERIFIcATIoN
I, MICHEAL RALSTON, TDCJ #1219556., being currently incarcerated at the
French M. Robertson Unit, in Jones county, located at 12071 F.M. 3522, Abilene
Texas, '79601, declare under penalty of perjury that the above and forgoing
APPLICANT'S REPLY TO StATE'S RESPONSE AND MEMORANDUM FOR APPLICANT'S aPPLIC-
ATION ID TRUE AND CORRECT.

ExEcUTED THIS THE' g day of"% mg 4 , 2015.
CERTIFICATE oF ‘sERvICE"

I, MICHEAL 'RALSTON/ TDCJ#1219556, do hereby certify that a true and cor-,
rect copy of the forgoing and above reply has been served on Elisha Bird,

assistant District Attorney, 200 South Broadway, suite 323, 3rd floor, Brown-
wood, Texas 76801, via first class mail, postage prepaid on this the

g day of EZZQQQ 72015.